_____________

                                 No. 95-1843EM
                                 _____________


Eric Crawford,                        *
                                      *
           Appellant,                 *
                                      *   On Appeal from the United
     v.                               *   States District Court
                                      *   for the Eastern District
Marvin T. Runyon, Postmaster          *   of Missouri.
General, United States Postal         *
Service,                              *
                                      *
           Appellee.                  *

                                  ___________

                   Submitted:     March 21, 1996

                        Filed:    April 1, 1996
                                  ___________

Before RICHARD S. ARNOLD, Chief Judge, WOLLMAN and BEAM, Circuit Judges.
                               ___________


RICHARD S. ARNOLD, Chief Judge.


     Eric Crawford appeals the District Court's1 entry of judgment for
defendant following a bench trial in this action arising from his discharge
from the United States Postal Service.     We affirm.


     Crawford, a former Postal Service employee, alleged that the Postal
Service discriminated against him in violation of section 504 of the
Rehabilitation Act of 1973, 29 U.S.C. § 794.       Crawford




      1
       The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
claimed he was fired after his supervisors lied about alleged threats he
had made to hurt or kill his acting immediate supervisor, as part of a
campaign to have him terminated because of his depression and stress-
related mental disorders.           After the District Court granted summary
judgment to defendant, we reversed on this claim, and remanded for a trial.
Crawford v. Runyon, 37 F.3d 1338, 1339, 1341 (8th Cir. 1994).


     Before trial, the District Court struck Crawford's demand for a jury,
concluding that Crawford had no right to a jury trial.          At the start of the
bench trial, the parties agreed that the only issue before the court was
whether Crawford made the threats; if he did, Crawford agreed defendant's
reasons for firing him would not be pretextual.            At the conclusion of the
trial,     the   District   Court   found    that   Crawford   had   threatened   his
supervisors, and that defendant's reason for discharging Crawford was not
pretextual.


     We agree with the District Court that Crawford did not have a right
to a jury trial, because defendant was sued in his official capacity as a
representative of the United States.          See 39 U.S.C. § 201 (Postal Service
is part of "Government of the United States"); Loeffler v. Frank, 486 U.S.
549, 562 n.8 (1988) (when head of Postal Service acts in official capacity,
he acts in name of Postal Service); Lehman v. Nakshian, 453 U.S. 156, 160-
61, 168 (1981) (Seventh Amendment right to jury trial does not apply
against federal government, and plaintiff has right to jury trial "only
where Congress has affirmatively and unambiguously granted that right by
statute").


     Given the parties' stipulation regarding pretext, only the District
Court's factual findings on whether Crawford actually threatened his
supervisors need be reviewed.          The Court's findings were not clearly
erroneous.       Each of three supervisors testified that he or she heard
Crawford    make   a   threatening    statement     directed   towards   his   acting
supervisor on the relevant dates.           Furthermore,




                                        -2-
Crawford's own testimony shows that on each of these dates he made
statements which were either directly threatening to his acting supervisor,
or could reasonably be perceived as threatening to his acting supervisor
or other supervisors.


     Finally, we deny Crawford's motion to supplement the record.       The
material he offers is presented for impeachment only, which should have
been done at trial.     See Dakota Indus., Inc. v. Dakota Sportswear, Inc.,
988 F.2d 61, 63 (8th Cir. 1993) (appellate court generally cannot consider
evidence not in record below). Defendant's motions to strike and to
supplement the record are denied.


     Affirmed.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -3-